DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayavong et al. [Sayavong, US 20160335865].
As to claim 1. Sayavong disclose An intruder detection method comprising: 
a security server, remote presence detection and prediction system PDPS 40, [0053, fig. 1, 2], receiving entrant behavior information of an entrant into a controlled-access area, [0058] receive sensor input through sensor interface 50, [0220] about a presence of a person inside the premise; 
the security server comparing the entrant behavior information to a behavior model of an authorized person associated with the controlled-access area, [0222] wherein the profile information includes movement pattern, [0111, 0112]; and 
the security server generating an intruder indication if the entrant behavior information does not match a behavior sequence, [0115-0117] a sequence of sensors encountered as a behavior, included in the behavior model, [0225].

As to claim 2. Sayavong disclose The method of claim 1, wherein the method includes selecting the behavior sequence from a plurality of behavior sequences in the behavior model, with the selected behavior sequence corresponding to a predefined verification action, [0222] compares historical patterns which includes a sequence of movement, [0115-0117].

As to claim 3. Sayavong disclose The method of claim 1, wherein the method includes: 
comparing entry location information and entry time information, [0125, 0131-0138], received by the security server, [0128] received by the PDPS, to corresponding behavior parameters of each behavior sequence of a plurality of behavior sequences in the behavior model, [0143] other behaviors filtered out, which requires comparing to filter out; 
generating a matching score for each behavior sequence, [0143] movement flow records that do not meet the criteria are filtered out, can be interpreted as to be given a zero/false score; and 
selecting the behavior sequence having a highest matching score from a plurality of behavior sequences in the behavior model, with the selected behavior sequence corresponding to the predefined verification action, [0143, 0144] movement flow records that meet the criteria are kept, can be interpreted as to be given a one/true score.

As to claim 4. Sayavong disclose The method of claim 1, wherein the method includes: 
comparing entry location information and entry time information, [0125, 0131-0138], received by the security server, [0128] received by the PDPS, to corresponding behavior parameters of each behavior sequence of a plurality of behavior sequences in the behavior model, [0143] other behaviors filtered out, which requires comparing to filter out; 
generating a matching score and a disturbance score for each behavior sequence, [0143] movement flow records that do not meet the criteria are filtered out, can be interpreted as to be given a zero/false score; and 
selecting the behavior sequence corresponding to the highest matching score or to the highest disturbance score from at least two behavior sequences if the at least two behavior sequences share a highest matching score, with the selected behavior sequence corresponding to the predefined verification action, [0143, 0144] movement flow records that meet the criteria are kept, can be interpreted as to be given a one/true score.

As to claim 5. Sayavong disclose The method of claim 1, wherein receiving the entrant behavior information includes receiving the entrant behavior information until encountering an end event in the entrant behavior information or until a verification period end, with the end event specified in the behavior sequence, [0115, 0158].

As to claim 6. Sayavong disclose The method of claim 1, wherein the method includes, in response to comparing the entrant behavior information to the behavior model: generating a behavior comparison value, [0204, 0205]; and generating the intruder indication when the behavior comparison value is smaller than an alarm threshold, [0204, 0225].

claim 7. Sayavong disclose The method of claim 1. wherein the method includes: accumulating authorized person behavior information during a learning phase, [0086, fig. 4]; recognizing behavior patterns in the accumulated authorized person behavior, [0086-0088]; and generating one or more behavior sequences after the learning phase has been completed, [0086-0090]; with the one or more behavior sequences being generated based on the behavior patterns, [0086-0088].

As to claim 8. Sayavong disclose The method of claim 7, wherein the method includes obtaining at least one behavior model parameter in the behavior model for each sequence action of a plurality of sequence actions, [0086-0090].

As to claims 9-16 are rejected using the same prior arts and reasoning as to that of claims 1-8, respectively.

As to claims 17-20 are rejected using the same prior arts and reasoning as to that of claims 1, 2, 4, 7, respectively.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688